224 F.2d 336
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.SCHOOL-TIMER FROCKS, Inc., Respondent.
No. 6981.
United States Court of Appeals, Fourth Circuit.
Argued June 14, 1955.
Decided July 14, 1955.

Alice Andrews, Atty., N. L. R. B., Washington, D. C., (Theophil C. Kammholz, General Counsel, Chicago, Ill., David P. Findling, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Frederick U. Reel, Atty., N. L. R. B., Washington, D. C., on brief), for petitioner.
Henry T. Gaud, Charleston, S. C., for respondent.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition to enforce an order of the National Labor Relations Board which directed respondent to cease and desist from certain unfair labor practices and to restore with back pay one Junelle Griffin, an employee whom it found to have been discriminatorily discharged on account of union membership and activities. The facts are fully stated in the report of the Trial Examiner and the decision of the Board and need not be repeated here. The issues involved are pure questions of fact and the findings of the Board with regard thereto cannot be said to be without substantial support in the record considered as a whole. The order of the Board will accordingly be enforced, as it is elementary that it is not the province of this court, in Labor Board cases, to weigh the evidence or to pass upon the credibility of the witnesses.


2
Order Enforced.